Citation Nr: 1001174	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-04 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain, to include on an extraschedular basis. 

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability, 
to include on an extraschedular basis.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran had verified military service from October 1970 
to December 1970 and from January 1975 to September 1976; and 
he also had additional service from April 1973 to August 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  By that rating action, the RO, in part, 
assigned a 20 percent rating for lumbosacral strain.  The 
Veteran perfected an appeal to the disability rating 
assigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

A review of the claims file reflects that additional 
evidentiary development is necessary prior to final appellate 
review of the increased rating claim on appeal.

VA last examined the Veteran to determine the severity of his 
lumbosacral strain in May 2004, which is more than five years 
ago.  At that examination, the VA examiner concluded, after 
the Veteran complained of being rendered immobile due to 
increased back pain and decreased [lumbar] motion after he 
lifted any type of item, that he was able to perform 
activities of daily living without assistance.  A physical 
evaluation of the Veteran revealed, in pertinent part, that 
he had a normal gait and ambulation.  Forward flexion was to 
30 degrees, backward extension and side bending were each to 
20 degrees and rotation was to 30 degrees, bilaterally.  The 
remainder of the lumbar spine examination was essentially 
normal without any other significant pathology.  The examiner 
indicated that the Veteran had not had any incapacitating 
episodes in the previous 12 months.  (See May 2004 VA spine 
examination report).   The Veteran's contends that clinical 
findings from the above-cited May 2004 VA spine examination 
do not adequately reflect the current level of impairment of 
his lumbosacral strain.

While the Board is not required to direct new examinations 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates, or the claimant asserts, such as in this 
case, that the disability in question has undergone an 
increase in severity since the time of the last examination.  
VAOPGCPREC 11-95 (April 7, 1995).  Thus, remand for an 
additional VA examination(s) is, therefore, necessary.  
38 C.F.R. § 3.327(a) (2009). 

The Board also emphasizes that service connection currently 
is in effect for lumbosacral strain, and the Veteran's lumbar 
spine disability has been evaluated on the basis of limited 
motion.  However, the medical evidence of record reflects 
that the Veteran also has been diagnosed with degenerative 
disc disease (DDD) of the lumbar spine and that the source of 
many of the Veteran's complaints appears tied to DDD, or 
intervertebral disc syndrome (IVDS).  The Board finds that 
this evidence raises questions about the nature and extent of 
the Veteran's service-connected lumbar spine disability, and 
whether evaluation of the disability as IVDS is warranted.  

As such, a medical opinion addressing whether the Veteran's 
DDD/IVDS represents a residual, or progression, of the 
Veteran's service-connected lumbosacral strain, and, if not, 
whether it is possible to separate the nonservice-connected 
DDD/IVDS symptoms from those of the Veteran's service-
connected lumbosacral strain, is also needed to resolve the 
claim.  The Board emphasizes that where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the veteran's service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  If the examiner determines 
either that the Veteran's DDD/IVDS represents a progression 
of, or is associated with, the service-connected lumbosacral 
strain, or that the symptoms/effects of the Veteran's 
DDD/IVDS cannot be separated from the service-connected 
disability, then the examiner should render findings 
responsive to the criteria for rating IVDS.  

Hence, the Veteran should undergo VA neurological and 
orthopedic examinations, at an appropriate VA medical 
facility.  The Veteran is hereby notified that failure to 
report to any such scheduled examination(s), without good 
cause, shall result in denial of the claim.  See 38 C.F.R. § 
3.655 (2009).

In addition, the above-cited May 2004 VA examination report 
also contains the examiner's notation that the Veteran had 
"not worked since 1998.  He stopped due to back pain."  
Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the Veteran is entitled to a TDIU.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, 
the Veteran has satisfied each of these requirements, even 
though he has not met the schedular criteria for a TDIU under 
the provisions of 38 C.F.R. § 4.16(a) (2009).  The United 
States Court of Appeals for Veterans Claims has recently held 
that a claim for TDIU is properly considered as part of a 
claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Therefore, the Board must remand the issue of 
entitlement to a TDIU for adjudication.

Finally, when the Veteran filed his increased rating claim 
for lumbosacral strain in February 2004, he reported that he 
had received treatment for his low back at the emergency room 
at the VA Medical Center (VAMC) in Syracuse, New York.  (See 
VA Form, 21-4138, Statement in Support of Claim, received by 
VA in February 2004).  Treatment records from this VAMC have 
not been associated with the claims file.  VA has a duty to 
obtain all relevant VA and Governmental records prior to 
adjudication of a claim.  38 U.S.C.A § 5103A(c)(3) (West 
2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the claims file, are in the 
constructive possession of the Board and must be considered); 
see also 38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records 
pertaining to the Veteran from the VAMC 
in Syracuse, New York.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, arrange 
for the Veteran to undergo VA 
neurological and orthopedic examinations, 
by appropriate examiners, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report made available to the 
VA orthopedic examiner in conjunction 
with his/her examination of the Veteran.

The entire claims file must be made 
available to each examiner designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include radiological studies) 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

The neurological examiner should 
identify the existence, and frequency 
or extent, as appropriate, of all 
neurological symptoms associated with 
the Veteran's lumbar spine.  The 
examiner should also offer an opinion 
as to whether the Veteran has any 
separately ratable neurological 
residual (in addition to orthopedic 
residuals) as a manifestation of his 
service-connected lumbosacral strain.  
If so, the examiner should identify any 
nerve(s) affected, or seemingly 
affected by any nerve root compression 
that may be present and describe any 
associated objective neurologic 
abnormalities including but not limited 
to, the presence of any mild, moderate, 
and moderately severe incomplete 
paralysis or neuritis of the sciatic 
nerve.  

The orthopedic examiner should conduct 
range of motion testing of the 
thoracolumbar spine (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  He or she 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the thoracolumbar spine or 
of the entire spine, and if so, whether 
such is favorable or unfavorable, and the 
extent of such ankylosis.

Considering all neurological and 
orthopedic examination findings, the 
examiner should then offer an opinion as 
to whether the Veteran's DDD/IVDS 
represents a residual, or progression of, 
his lumbosacral strain for which service 
connection has been granted.  If not, the 
examiner should indicate whether it is 
possible to separate the Veteran's 
DDD/IVDS symptoms from those of his 
service-connected lumbosacral strain.  If 
so, or if it is not possible to separate 
the DDD/IVDS symptoms from the service-
connected lumbosacral strain, the 
examiner should render findings as to the 
existence and frequency of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician), 
specifically, whether over the last 12-
month period, the Veteran's 
incapacitating episodes had a total 
duration of (a) at least 2 weeks but less 
than 4 weeks; (b) at least 4 weeks but 
less than 6 weeks; or (c) at least 6 
weeks.  Finally, the examiner should 
describe the effects, if any, of his 
service-connected lumbosacral strain, 
either alone or together with his 
service-connected aphakia of the left 
eye, on the Veteran's ability to secure 
and follow a substantially gainful 
occupation.  

Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed report.  
If any requested opinion cannot be 
provided without resorting to mere 
speculation, the examiner(s) should 
clearly so state.
		
3.  Adjudicate the issue of entitlement 
to a TDIU, informing the Veteran of his 
appeal rights, if the claim is denied.  
		
4.  Readjudicate the Veteran's claim 
for an increased rating for lumbosacral 
strain, currently evaluated as 20 
percent disabling, on appeal, to 
include whether staged ratings are 
warranted under the holding in Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 
(2007).  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case to 
the Veteran and his representative 
addressing all evidence received since 
the December 2005 statement of the 
case; and they should be provided an 
opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



